PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,789,377
Issue Date: October 17, 2017
Application No. 15/059,315
Filing or 371(c) Date: March 03, 2016
For: ACCURACY BALL


:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under 37 CFR 1.378(b), filed November 29, 2021, to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The above patent expired for failure to timely submit the 3½ year maintenance fee by 
October 18, 2021. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

According to office records, the 3½ year maintenance fee is the current outstanding balance instead of the 7½ year maintenance fee cited and paid for in the petition. The required fee for a 3½ year maintenance fee under micro entity status is $500. Since $940 has been submitted for the maintenance fee, which is more than the required fee, the overage of $440 will be refunded by treasury check.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

Telephone inquiries should be directed to Jonya Smalls at (571) 272-1619.





/JOANNE L BURKE/Lead Paralegal Specialist, OPET